  Case 2:16-cv-00875-CW Document 52 Filed 02/03/21 PageID.470 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                                    DISTRICT OF UTAH


 UNITED STATES OF AMERICA,
 ex rel., KELLY E. SORENSON,                            MEMORANDUM DECISION
                                                         AND ORDER GRANTING
                Plaintiffs,                          DEFENDANT’S MOTION TO AWARD
                                                            FEES AND COSTS
    vs.

 WADSWORTH BROTHERS                                             Case No. 2:16-cv-875
 CONSTRUCTION COMPANY, INC.,
                                                               Judge Clark Waddoups
                Defendant.


          Before the court is Defendant Wadsworth Brothers Construction Company, Inc.’s motion

to award fees and costs (ECF No. 45) which asks the court to reward Defendant its fees and

expenses incurred in this matter pursuant to 31 U.S.C. § 3730(g) or 31 U.S.C. § 3730(d)(4). The

motion has been fully briefed, and a hearing was not requested. Having reviewed the pleadings

and materials submitted, the court GRANTS Defendant’s motion.

          Plaintiff Kelly E. Sorenson initiated this qui tam action against Defendant by Complaint

filed on August 11, 2016, alleging that Defendant violated the False Claims Act (the “FCA”) and

asserting five causes of action against Defendant: 1) fraudulent claim; 2) false record; 3)

conspiracy to defraud; 4) false receipt; and 5) retaliation. (See ECF No. 1). The United States

ultimately declined to proceed with this action but remained the real party in interest in the

matter. (See ECF Nos. 13 & 21.) On June 5, 2019, the court, on Defendant’s motion, dismissed

Plaintiff’s claims of fraudulent claim, false record, conspiracy to defraud, and false receipt. (See

ECF No. 24). Then on December 10, 2020, the court granted Defendant summary judgment on

Plaintiff’s remaining claim of retaliation. (See ECF No. 41). On that same date, the court
  Case 2:16-cv-00875-CW Document 52 Filed 02/03/21 PageID.471 Page 2 of 4




entered judgment in Defendant’s favor and closed this action. (See ECF No. 42). Defendant

now moves the court to award it the fees and costs it incurred in defending this matter pursuant

to 31 U.S.C. § 3730(g) and/or 31 U.S.C. § 3730(d)(4).

       A. Defendant is not entitled to recover fees and expenses under 31 U.S.C. § 3730(g).

       Defendant argues that it is entitled to recover its fees and expenses under 31 U.S.C. §

3730(g). That statute simply recognizes that the provisions of 28 U.S.C. § 2412(d) apply to civil

actions brought under the FCA by the United States. In relevant part, 28 U.S.C. § 2412(d)

requires a defendant seeking to recover its fees to file an “application for fees and other expenses

which shows that [it] is a prevailing party and is eligible to receive an award under this

subsection, and the amount sought, including an itemized statement from any attorney or expert

witness representing or appearing in behalf of the party stating the actual time expended and the

rate at which fees and other expenses were computed” within “thirty days of final judgment in

the action.” Here, final judgment was entered in this action on December 10, 2020 (ECF No.

42), and Defendant filed its motion for fees twenty-nine days later, on January 8, 2021.

However, its motion does not contain how much it is seeking or “an itemized statement from any

attorney . . . stating the actual time expended and the rate at which fees and other expenses were

computed.” While Defendant offers to provide such information if its motion is granted, as it

believes that is the “more appropriate” time to do so, (see ECF No. 45 at p. 5) that course of

action does not comply with the plain requirements of 28 U.S.C. § 2412(d) and does not

therefore entitle Defendant to recover the relief he seeks under 31 U.S.C. § 3730(g).

       B. Defendant is entitled to recover fees and expenses under 31 U.S.C. § 3730(d)(4).

       Defendant offers an alternative argument that it is also entitled to recover its fees and

expenses under 31 U.S.C. § 3730(d)(4). In relevant part, that statute provides that in an action in

which the United States chooses not to proceed, “the court may award to the defendant its

                                                 2
  Case 2:16-cv-00875-CW Document 52 Filed 02/03/21 PageID.472 Page 3 of 4




reasonable attorneys’ fees and expenses if the defendant prevails in the action and the court finds

that the claim of the person bringing the action was clearly frivolous, clearly vexatious, or

brought primarily for purposes of harassment.”

       As a preliminary matter, Defendant has prevailed in this action as required by 31 U.S.C.

§ 3730(d)(4). It obtained dismissal of four of Plaintiff’s five claims and then obtained summary

judgment on the remaining claim. (See ECF Nos. 24 & 41). Judgment has been entered in

Defendant’s favor, and this action has been closed. (See ECF No. 42).

       While the terms “clearly frivolous, clearly vexatious, or brought primarily for purposes of

harassment” are not defined in the FCA, the Tenth Circuit has relied on Supreme Court guidance

to find that an award of fees and expenses is proper under § 3730(d)(4) when the plaintiff’s claim

“‘was frivolous, unreasonable, or groundless, or [when] the plaintiff continued to litigate after

it clearly became so.’” See In re Nat. Gas Royalties Qui Tam Litig., 845 F.3d 1010, 1018 (10th

Cir. 2017) (quoting Christiansburg Garment Co. v. EEOC, 434 U.S. 412, 421 (1978)); see also

U.S. ex rel. Grynberg v. Praxair, Inc., 389 F.3d 1038, 1058–59 (10th Cir. 2004). In making this

determination, the court must “review the entire course of the litigation.” Praxair, Inc., 389 F.3d

at 1059 (citing Christiansburg Garment Co., 434 U.S. at 421–22).

       After reviewing the entire course of this action, the court finds that Plaintiff’s claims

were clearly frivolous. As discussed more fully in the court’s order granting, in part,

Defendant’s motion to dismiss (ECF No. 24), Plaintiff’s claims of fraudulent claim, false record,

conspiracy to defraud, and false receipt were conclusory, unsupported, and/or baseless.

Similarly, as recognized in the court’s order granting Defendant summary judgment (ECF No.

41), Plaintiff’s remaining claim of retaliation was meritless because he failed to communicate to

Defendant that it was accusing it of violating the FCA and because Defendant has not retaliated



                                                 3
   Case 2:16-cv-00875-CW Document 52 Filed 02/03/21 PageID.473 Page 4 of 4




against him. In sum, the record before the court shows that Plaintiff’s claim that he was not paid

his proper Davis-Bacon wages is unsupported (and was heard, assessed, and dismissed in its

entirety by the Third Judicial District Court of Salt Lake County (see ECF No. 41 at ¶ 10)), that

Plaintiff failed to properly inform Defendant of his allegations, and that he was terminated, along

with all other truck drivers on the job, because the work he was hired to do was ending. 1

Bringing these claims in light of these facts, and then continuing to litigate them after those facts

were made indisputably clear, was frivolous.

         Having found that Plaintiff’s action was frivolous, the court need not analyze whether it

was also “clearly vexatious[] or brought primarily for purposes of harassment.” A finding of any

of the three elements of 31 U.S.C. § 3730(d)(4) is sufficient to independently justify an award of

fees and expenses. See In re Nat. Gas Royalties Qui Tam Litig., 845 F.3d at 1017–18.

         For the reasons stated herein, Defendant is entitled to recover from Plaintiff its

“reasonable attorneys’ fees and expenses” under 31 U.S.C. § 3730(d)(4). Thus, Defendant is

ORDERED to, WITHIN TEN (10) DAYS, submit to the court a sworn and itemized statement

showing 1) the actual time expended and the rate at which fees were computed and 2) any

expenses for which it is seeking reimbursement.


         DATED this 3rd day of February, 2021.
                                                                BY THE COURT:



                                                                _________________________________
                                                                Clark Waddoups
                                                                United States District Judge


   1
      Defendant argues that the fact that the United States chose not to proceed with this action is proof of its
frivolousness. The court disagrees, noting that on its face 31 U.S.C. § 3730(d)(4) only applies to actions on which the
“Government does not proceed.” More than just the United States’ decision to not proceed with an action is therefore
needed to establish the frivolousness of an action.

                                                          4
